Case 1:19-cv-03124-RM-NRN Document 42 Filed 02/12/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No.: 19-cv-03124-RM-NRN                                    FILED
                                                               UNITED STATES DISTRICT COURT
                                                                    DENVER, COLORADO
  MICHAEL F. HOLOWECKI,                                                 12:54 pm, Feb 12, 2021

                                                                JEFFREY P. COLWELL, CLERK
         Plaintiff,

  v.

  METROPOLITAN STATE UNIVERSITY OF DENVER, et al.

         Defendants.



             MOTION TO FILE AN AMENDED RESPONSE TO DEFENDANTS
                  MOTION TO DISMISS AMENDED COMPLAINT




                 Plaintiff Michael Holowecki (Plaintiff or “Holowecki”), respectfully requests

  permission of the court to file an Amended Response to Defendants’ Motion to Dismiss

  Amended Complaint to correct errors and omissions found in a review of the previous filing.



                 Plaintiff has conferred with Defendants counsel, requesting to submit the

  amended response on or before Friday, February 19, 2021 with Defendants answer due by March

  5, 2021 to allow for continuation of the calendar.



                 Defendant counsel has provided they are unopposed to the above.
Case 1:19-cv-03124-RM-NRN Document 42 Filed 02/12/21 USDC Colorado Page 2 of 2




  Respectfully submitted this 12th day of February 2021.



  /S Michael Holowecki

  Michael Francis Holowecki
  1060 Teller Street Apt 302
  Lakewood, CO 80214
  Phone: (720) 572-0296
  E-mail: mholowecki@gmail.com




                                  CERTIFICATE OF SERVICE


  I hereby certify that on February 12, 2021, I electronically filed the foregoing Request to File

  an Amended Response to Motion to Dismiss Amended Complaint, which was sent via the

  Court’s electronic filing system to all counsel of record.



  /s Michael Francis Holowecki
